—In a matrimonial action in which the parties were divorced by judgment entered August 7, 2000, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (O’Rourke, J.), dated August 1, 2001, as directed a hearing to aid in the disposition of his motion, inter alia, to terminate his maintenance obligation to the defendant.
Ordered that the appeal is dismissed, with costs.
An order directing a judicial hearing to aid in the disposition of a motion does not decide the motion and does not affect a *525substantial right. Therefore, it is not appealable as of right (see CPLR 5701 [a] [2] [v]; Davidson-Sakuma v Sakuma, 280 AD2d 577; Palma v Palma, 101 AD2d 812). Any party aggrieved by an order entered subsequent to the hearing may take an appeal from that order (see Liebling v Yankwitt, 109 AD2d 780). Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.